

Exhibit 10.37


DealPoint ID #
 





 
Statement of Work
 
(“SOW”)
 
Addresses and contacts for notices
 


“Microsoft”
“Supplier” MBO Partners
“Supplier Personnel”
Company Name: Microsoft
Company Name: MBO Partners, Inc.
Company Name: Touchpoint
Metrics, Inc. DBA MCorp
Consulting
Primary Contact:
Primary Contact: Rachana Suri
 
Supplier Personnel Name(s):
Michael Hinshaw
Lynn Davison
Address:
Address: 13454 Sunrise Valley
Dr #300 Herndon, VA 20194
Address: 201 Spear Street,
Suite 1100, San Francisco,
CA 94105
Phone number:
Phone number: (703) 793-6000
Phone number: 415-526-2290
Fax number:
Fax number:
Fax number: 415-526-2650
Email (if applicable):
Email (if applicable):
Email (if applicable):
admin@mcorpconsulting.com
Secondary Contact:
Secondary Contact:
Secondary Contact: Lisa
Hamilton (Accounting)
 
Microsoft Supplier Number:
2230285
 

 


SOW Effective Date:
9/3/2013
SOW Expiration Date:
1/31/2014
DealPoint # for master agreement:
MMVA DP820913

 







IC SOW Confidential
Page 1 of 6

October 2011



 
 

--------------------------------------------------------------------------------

 


 
Agreed and accepted
 


Microsoft
Supplier
Microsoft  Signature:
KURT A. SAMUELSON
 
Supplier  Signature:
RACHANA SURI
Microsoft  Name:
Kurt A. Samuelson
 
Supplier  Name:
Rachana Suri
Microsoft  Title:
Kurt A. Samuelson
 
Supplier  Title:
Business Manager
Microsoft  Date:
September 3, 2013  |  09:15 PT
 
Supplier  Date:
September 3, 2013  |  09:24 PT





This SOW, executed in accordance with the terms of that certain Microsoft Master
Vendor Agreement (MMVA) (the “Agreement”) dated October 10, 2012 between
Microsoft and Supplier, is entered into by the parties and effective as of the
SOW Effective Date above.
 


1.
Description of Services



Pursuant to and in conformance with any standards and/or specifications which
may be provided by Microsoft to Supplier from time to time, Supplier Personnel
shall deliver to and/or perform for Microsoft the following goods, services
and/or other items or materials as a work made for hire (collectively, the
“Services”).
 
MCorp will assist the Microsoft Information Technology organization (MSIT) and
the Connected Customer Experience team (CCE) to leverage the outside-in
“customer” perspective to support development of an integrated, end-to-end
approach to IT Portfolio Management that enables business strategy through
measurement of value delivered.
 
Specifically, MCorp will assist MSIT and CCE to better understand the IT
Portfolio Management journey and help identify improvement opportunities by
“walking” a series of well-defined and prioritized personas through relevant,
end-to-end, scenario-based journeys across the IT Portfolio Management
lifecycle.  MSIT will leverage the results to support internal and external
customers and partners.
 
MCorp will continue building on and building out CCE capabilities and artifacts
by working side-by-side with MSIT as a team to accomplish the engagement
objectives.
 
The key activities for each phase of work are as follows:
 
Project Kickoff
 
§
Schedule development

 
§
Role definition

 





IC
SOW                                                                                                                                                                                           Confidential
Page 2 of 6

October 2011



 
 

--------------------------------------------------------------------------------

 



 
Phase 1
 
§
One-on-one stakeholder interviews conducted with 4 to 7 IT working group members

 
§
Research Plan finalized and agreed upon

 
§
Knowledge transfer activities, including process refinement and artifacts
updates

 
Phase 2
 
§
One-on-one “customer” audience interviews completed with 12 to 18 participants

 
§
Persona prioritization and selection (3 to 5 selected for inclusion and focus in
the remainder of the engagement)

 
§
Touchpoint and journey mapping workshop completed

 
§
Online focus group research completed (3 to 5 focus groups; ~15 participants in
each)

 
§
Data analysis and research summary findings completed

 
§
Knowledge transfer activities including process refinement and artifacts updates

 
Phase 3
 
§
Target audience personas completed (3 to 5 total)

 
§
Current state journey maps completed for each targeted personas

 
§
Working strategy session completed

 
§
Strategy finalized to focus optimization and transform initiatives

 
§
Business case developed

 
§
Knowledge transfer activities including process refinement and artifacts updates

 
Phase 4
 
§
Working design session completed

 
§
Ideal state journey maps completed for each targeted personas

 
§
Working prioritization session completed

 
§
Creation of implementation roadmap

 
§
Stakeholder presentation completed

 
§
Knowledge transfer activities including process refinement and artifacts updates



All Services shall be treated as Microsoft Confidential Information unless
otherwise designated by Microsoft.


2.
Deliverables/Delivery Schedule



Supplier Personnel shall complete and deliver all Services to Microsoft on or
before January 31, 2014.  The milestone delivery schedule for the Services, if
applicable, shall be as follows:
 





IC SOW Confidential
Page 3 of 6

October 2011



 
 

--------------------------------------------------------------------------------

 






Milestone
#
Brief Description of Services to be completed by Supplier Personnel and
delivered to Microsoft
Due on or
Before
1
Project kick-off, including schedule development and
role definition
9/6/2013
2
Phase 1 deliverables including the completion of the
Research Plan and knowledge transfer through our
process refinement and artifacts updates.
9/20/2013
3
Phase 2 deliverables including the completion of the
qualitative research consisting of a touchpoint and
journey mapping workshop, three (3) to five (5)
online focus groups, and knowledge transfer through
our process refinement and artifacts updates.
10/25/2013
4
Phase 3 deliverables including the completion of
target personas, business case, and knowledge
transfer through our process refinement and artifacts
updates.
12/6/2013
5
Phase 4 deliverables including the completion of the
ideal state journey maps, implementation roadmap,
stakeholder presentation, and knowledge transfer our
process refinement and artifacts updates.
1/10/2013





3.
Payment



3.1
Services Fees



As complete and final payment for Services which has been completed and
delivered by Supplier Personnel to Microsoft and which has been accepted by
Microsoft, Microsoft shall pay Supplier a total fee not to exceed Three Hundred
Twelve Thousand U.S. Dollars ($312,000.00 USD) in accordance with the following
milestone payment schedule:


Milestone  #
Not to Exceed
Payment Amount
Delivery/Payment
Date
1
$78,175.00
9/6/2013
2
$58,631.25
9/20/2013
3
$58,631.25
10/25/2013
4
$58,631.25
12/6/2013
5
$58,631.25
1/10/2014
Sub-Total
$312,700.00
 

 
 





IC SOW Confidential
Page 4 of 6

October 2011



 
 

--------------------------------------------------------------------------------

 




Milestone  #
Not to Exceed
Payment Amount
Delivery/Payment
Date
Expenses (if any –
see Section 3.2, below)
$15,000.00
As incurred
Total
$327,700.00
 





3.2
Expenses:  (choose one of the below)



As reflected in Section 3.1, above, Microsoft shall reimburse Supplier up to
Fifteen Thousand US Dollars ($15,000.00 USD) for pre-approved, reasonable and
actual travel and travel-related expenses incurred by Supplier Personnel in
connection with the performance of the Services.  All travel expenses hereunder
are subject to Microsoft’s review and the Microsoft Travel Policy and Supplier
or Supplier Personnel must submit appropriate documentation evidencing expenses
to be reimbursed.


Expenses above include any reasonable and necessary out-of-pocket expenses such
as workshop materials, courier transcription fees and focus group platform
fees.  All expenses will be billed as incurred, with no additional mark up or
margin added by the Supplier.




4.
Relationship of the Parties

 
(a)  
No employment. The Agreement or this SOW does not create an employment
relationship between Microsoft and Supplier or Supplier Personnel. Supplier’s
employees, independent contractors, personnel and/or subcontractors
(collectively referred to as “Supplier Personnel”) are not Microsoft employees.

 
(b)  
Supplier is responsible for and will pay all wages, fringe benefits, payroll
taxes, insurance, work schedules, and work conditions with respect to the
Supplier Personnel, and for all other costs incurred by it in connection with
its business, including but not limited to travel, rent, and the cost of
supplies and materials, except as may have been approved by Microsoft in
accordance with section this SOW.   Upon Microsoft’s request, Supplier will
provide Microsoft with satisfactory proof of employment status of the assigned
Resources.

 
(c)  
Supplier will be responsible for and pay all costs of conducting its business,
including, but not limited to, the expense and responsibility for any applicable
insurance or city, county, state or federal licenses, permits, taxes or
assessments of any kind. Supplier will be responsible for payment of any taxes
imposed on Supplier including, but not limited to, income taxes, Social Security
and Medicare taxes, and worker’s compensation premiums.   Supplier will
indemnify Microsoft and hold it harmless from paying such business costs or
taxes.

 
(d)  
Supplier will defend, indemnify and hold harmless Microsoft and any of its
parent, subsidiary or related companies, officers, managers, directors,
employees and agents, for any claims, damages, judgments, settlement, costs or
expenses incurred by Microsoft as a result of any action instituted by Supplier
Personnel against Microsoft, including but not limited to any claims for wages,
fringe benefits, or other compensation under federal or state law, any claims
related to Supplier’s employment of or contract with Supplier Personnel, and any
claims challenging the Supplier’s right to dismiss or sever contractual ties
with its Supplier Personnel.  Similarly, Supplier will defend, indemnify and
hold Microsoft harmless for any other third-party claims,

 


 





IC SOW Confidential
Page 5 of 6

October 2011



 
 

--------------------------------------------------------------------------------

 


 


 


 
judgments, settlements, costs, fines or penalties related to the employment
status of the Supplier Personnel.


 
[Remainder of this page is intentionally left blank.]








 
 
 
 
 
 
 
 
 
 
 
 
 

 







IC SOW Confidential
Page 6 of 6

October 2011



 
 

--------------------------------------------------------------------------------

 
